Citation Nr: 1443365	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for anxiety disorder, not otherwise specified (NOS). 


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This matter is before the Board of Veterans' Appeals (Board/BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran's spouse apparently designated herself as the representative in this case, as she completed and signed the VA Form 9 (Appeal to Board of Veterans' Appeals), which perfected this appeal.  However, on the back of the document, the Veteran also signed the form, establishing its validity as a proper substantive appeal.  The RO considered it as such in a subsequently issued supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31 (2013); Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The Veteran is self-represented - his spouse may not act in that capacity. The Veteran's previous representative in his case, J.D., attorney, withdrew her representation by letter dated in October 2013.  Thereafter, in a May 2014 letter, VA informed the Veteran of the motion to withdraw and provided him an opportunity to appoint another representative or proceed on his own.  The Veteran did not respond and as noted the Veteran is therefore self-represented.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent treatment records in the claims file and on Virtual VA are dated in September 2010.  As he received regular treatment for his psychiatric disability prior to 2010, the Board assumes there are pertinent post-2010 records available, which must be obtained in support of this claim.  Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).

The Veteran last underwent a VA mental health examination in September 2009, and both he and his spouse have reported worsening symptoms. A further examination is required. 

Accordingly, this claim is REMANDED for the following development and consideration:

1.  Ask the Veteran to identify in writing all VA and non-VA medical providers who have treated his psychiatric symptoms since September 2009.  

2.  After securing any necessary authorization, obtain and associate with the claims file all outstanding treatment records, including from the Huntington VA Medical Center.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of determining the severity of his psychiatric symptoms.  

4.  Review the examination report to ensure it includes all pertinent information and, if not, return it to the examiner for correction.  

5.  Readjudicate this claim.  If the claim remains denied, furnish the Veteran a SSOC and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



